Citation Nr: 0023911	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an increased (compensable) evaluation for 
residuals of calcaneal stress fracture of the right heel.

Entitlement to an increased (compensable) evaluation for 
residuals of calcaneal stress fracture of the left heel.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1998 and March 1999 RO rating decisions that 
reclassified the residuals of calcaneal stress fractures of 
both heels, previously assigned one zero percent evaluation, 
to residuals of calcaneal stress fracture of the right heel 
and residuals of calcaneal stress fracture of the left heel 
and assigned a separate zero percent evaluation for each 
condition.

In the substantive appeal, the veteran asserts that there was 
CUE (clear and unmistakable error) in the January 1972 RO 
rating decision for failing to assign a separate zero percent 
rating for the residuals of the stress fracture of each heel 
and for failing to assign a 10 percent evaluation for these 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 (1999).  This issue has 
not been adjudicated by the RO and it will not be addressed 
by the Board.  This matter is referred to the RO for 
adjudication.


REMAND

The report of the veteran's VA medical examination in 
September 1998 includes X-rays of both feet that reportedly 
showed no residual of stress fractures of the calcanea.  A 
bone scan study was done that revealed mild to moderately 
increased radio tracer concentration along the plantar to 
posterior aspect of the left calcaneus that was interpreted 
as most likely indicating post traumatic degenerative changes 
involving both feet.  The report of the September 1998 VA 
medical examination also shows limitation of motion of the 
ankles and diagnoses of chronic feet strain and post-
traumatic degenerative arthritis of the feet by bone scan.  
The veteran claims that the traumatic arthritis of his feet 
is causally related to the service-connected residuals of 
calcaneal stress fractures of the right and left heels.  This 
claim is "inextricably intertwined" to the claims being 
considered in this appeal, and the claims should be 
adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

The veteran essentially asserts that he has painful feet due 
to the residuals of stress fractures of the right and left 
heels that produce functional impairment of his ankles.  VA 
has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the claim disability/ies.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1999) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1999).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1999) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of his disorders of 
the feet and to obtain an opinion as to 
the etiology of the post traumatic 
arthritis and chronic strain of the feet, 
including any relationship to the 
residuals of stress fractures of the 
right and left heels.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should delineate the 
specific symptoms attributable to each 
foot disorder and include an opinion as 
to the severity of any foot disorder, 
including functional impairment caused by 
pain, flare-ups or repeated use of the 
ankle joints over a period of time.  The 
examiner should give a fully reasoned 
opinion as to the etiology of the post 
traumatic arthritis of the feet, 
including an opinion as to whether it is 
at least as likely as not that the 
service-connected residuals of calcaneal 
stress fractures of the right and left 
heels (1) caused the post-traumatic 
arthritis and/or chronic strain of the 
feet or (2) increased the level of 
disability attributable to the post-
traumatic arthritis and/or chronic strain 
of the feet.  If the service-connected 
residuals of calcaneal stress fractures 
of the right and left heels aggravated 
the post-traumatic arthritis and/or 
chronic strain of the feet, the level of 
disability attributable to such 
aggravation should be reported, that is 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

2.  After the above development, the RO 
should adjudicate the claim for service 
connection for post-traumatic arthritis 
and/or chronic strain of the feet and 
review the claim for increased 
(compensable) evaluations for residuals 
of calcaneal stress fractures of the 
right and left heels.  The adjudication 
of the claim for service connection for 
post-traumatic arthritis and/or chronic 
strain of the feet should reflect 
consideration of the provisions of 
38 C.F.R. § 3.310(a) (1999) and the 
holding of the Court in Allen v. Brown, 7 
Vet. App. 439 (1995) with regard to 
establishing service connection for a 
disability based on aggravation.  The 
review of the claim for increased 
(compensable) evaluations for residuals 
of calcaneal stress fractures of the 
right and left heels should reflect 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, if the 
evidence shows impairment of a service-
connected joint due to the pain, 
weakness, excess fatigability or 
incoordination; as well as the provisions 
of 38 C.F.R. § 3.324.

3.  If a decision remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded an opportunity to 
respond before the file is returned to 
the Board and they should be advised that 
a VA Form 9, substantive appeal, must be 
submitted within 60 days with regard to 
any new issue in order to have that issue 
reviewed by the Board in this appeal.  
38 C.F.R. § 20.302(c) (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




